DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 18-22 of amendment dated 10/04/2021, drawn to a method best illustrated by FIG. 3.
II. Claims 23-37 of amendment dated 10/04/2021, drawn to a method best illustrated by FIG. 4.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, or effect. For example, Invention I may not need to determine a duration the door was in each zone and Invention II may not need a mobile device. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: each invention requires a different search strategy. Search for one invention does not necessarily result in findings for the other.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 

During a telephone conversation with Mr. Brad A. Schepers (Reg. No. 45,431) on 02/16/2022 a provisional election was made without traverse to prosecute the invention of group II, claims 23-37 of amendment dated 10/04/2021. Mr. Schepers indicated, and as shown in the application record, that a further preliminary amendment had been filed on 02/15/2022 (in response to the Examiner’s telephone request for an election on 02/15/2022) such that all the claims are directed only to Invention II. The Examiner will treat the amendment of 02/15/2022 as an evidence of Applicant’s affirmation of this election. It is noted that the claims as amended on 02/15/2022 are directed to the same elected group as the parent application SN 16/124849. Therefore, the current application is treated as a continuation of 16/124849, rather than a divisional application of 16/124849.  As a result, prohibition against double patenting rejections of 35 U.S.C. 121 does not apply here.

Claim Objections
3.	Claims 18 and 28 are objected to because of the following informalities:  
In claim 18, line 6, the “;” in the end of the line should be deleted.
In claim 28, line 3, “comprise” should be --comprises-- to correct a grammatical error.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


4.	Claims 18-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-7, 9, 11, and 15-17 of U.S. Patent No. 10947764. Although the claims at issue are not identical, they are not patentably distinct from each other because any differences are obvious variations.
Current claims
The Patent (US 10947764)
18, 33, 34, and 36
15
19
16
20 and 30
4-6
21-23, 27, and 28
1
24-26
15
29
2
31
7
32
11
35
9

17



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 22 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 22, it recites the method comprising a mobile device including the at least one sensor. It is unclear how the mobile device fits in the method. For examination purpose,  the relevant limitation is assumed to --wherein the at least one sensor is included in a mobile device--.

Regarding claim 28, it recites the method comprising a mobile device including the at least one sensor. It is unclear how the mobile device fits in the method. For 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 19, 20, 23, 29-31, 33, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Baumgarte (US 20160348415 A1; cited in IDS) in view of Burris et al. (US 20110252597 A1; cited in IDS; hereinafter “Burris”).

	Regarding claim 23, Baumgarte teaches a method, comprising: 
positioning at least one sensor (i.e., “a position sensor 142”) on a door or on a door closer attached to the door (i.e., “The processing system 126 
generating, by the at least one sensor, motion data (i.e., sensing positions over time as the door moves) indicative of motion of the door (i.e., “The position sensor 142 is adapted to sense a position or location of the door closer assembly 104, and thus the position or location of the entryway device 106… a variety of other types of position sensors may be used to provide or determine the position of the door closer assembly 104, and thus the position of the entryway device 106”; see [0025]) as the door is moved from an open position to a closed position (i.e., “evaluate the range of information provided by the position sensor 142 during the opening and closing of the entryway device 106”; see [0034]);  
analyzing the motion data to determine a duration the door was 

	Baumgarte does not explicitly discloses (see the underlined
analyzing the motion data to determine a duration the door was in each of a plurality of door movement zones between the open position and the closed position; and
determining at least one adjustment to the door closer for a successful installation of the door closer based on the duration the door was in each of the plurality of door movement zones.
	But Burris teaches:
determining a duration the door was in each of a plurality of door movement zones between the open position and the closed position (i.e., “A process that can be used to measure the velocity of the door is to determine the door angle difference over time using a timer”; see [0137]; “the sweep time is recorded in memory at block 2620. The sweep time is the time it takes for the door to move from the fully open position to the latch position”; see [0180]; “the latch time, that is, the time required for the door to swing from the latch angle to jamb, is recorded”; see [0181]); and
determining at least one adjustment to the door closer for a successful adjustment of the door closer based on the duration the door was in each of the plurality of door movement zones (i.e., “If the sweep time is outside of the hysteresis range, a valve adjustment to bring the sweep time back into range is calculated… the latch time is dealt with in a manner similar to the sweep time above”; see [0190]-[0191]).
Also, it is well-known to adjust or calibrate equipment to ensure a successful installation of the equipment. It would have been obvious to one of ordinary skill in the 

	Regarding claim 19, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
Baumgarte does not explicitly disclose: 
wherein the open position is ninety degrees from the closed position.
	But Burris further teaches:
wherein the open position is ninety degrees from the closed position (i.e., “the installer then opens the door 82 to 90 degrees”; see [0156]).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to set the open position as ninety degrees from the closed position, as claimed. The motivation would be to select a position that is within a known and acceptable range of open positions, such as 90 degree, from the closed position.

Regarding claim 20, as a result of modification applied to claim 23
Wherein the at least one adjustment to the door closer comprises an adjustment of at least one of a main valve of the door closer, a latch valve of the door closer, or a spring of the door closer (i.e., “If the sweep time is not outside the hysteresis range, processing again proceeds to block 2621. If the sweep time is outside of the hysteresis range, a valve adjustment to bring the sweep time back into range is calculated by the control unit 110 at block 2627”; see Burris [0190]; “If the latch time is not outside the hysteresis range, processing again proceeds to block 2635. If the latch time is outside of the hysteresis range, a valve adjustment to bring the latch time back into range is calculated by the control unit at block 2639”; see Burris [0191]).

	Regarding claim 29, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
Baumgarte does not explicitly disclose: 
wherein analyzing the motion data comprises (i) transmitting the motion data to a server and (ii) analyzing the motion data by the server to determine the duration the door was in each of the plurality of door movement zones; and
wherein determining the at least one adjustment to the door closer comprises determining the at least one adjustment by the server.
Note that the difference is that the motion data are transmitted to a server and utilizing the server for analysis and determination of the at least one adjustment.

communicating information between door closer and other devices (i.e., “the door closer assembly 104 may be in communication with one or more devices of the access control system 100, including, for example, one or more servers 128, the lockset device 102, an access control panel or host 130, and/or a mobile electronic device 132, among other devices”; see [0021]); and
using the other devices, such as a server, in lieu of the processing device of the door closer assembly to evaluation of the position and calibration (i.e., “in lieu of the processing device 134 of the door closer assembly 104, one or more other components of the access control system 100 may retain the reference information or data from the calibration of the door closer system 104 and/or evaluate information provided by the position sensor 142 to determine the position of the door closer assembly 104, and thus the position of the associated entryway device 106. For example, according to certain embodiments, the reference information or data obtained by calibration of the door closer assembly 106 may be retained by a memory of the lockset device 102, server 128, and/or access control panel or host 130. Further, such information may be retrieved from the memory of other such devices of the access control system 100 and used by the processing devices of those devices, and/or used by a different one of those other devices, to determine the position of 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use a server in the system in lieu of the processing device of the door closer assembly for the determination of the at least one adjustment, analyzing the motion data comprises (i) transmitting the motion data to a server and (ii) analyzing the motion data by the server to determine the duration the door was in each of the plurality of door movement zones; and determining the at least one adjustment to the door closer comprises determining the at least one adjustment by the server, as claimed. The motivation would be to utilize the server for its better processing power and centralized software management to analyze the sensed motion data.

Regarding claim 30, as a result of modification applied to claim 23 above, Baumgarte in view of Burris further teaches:
wherein the determining the at least one adjustment to the door closer comprises at least one of: 
determining an adjustment to a main valve of the door closer (i.e., “If the sweep time is not outside the hysteresis range, processing again proceeds to block 2621. If the sweep time is outside of the hysteresis range, a valve adjustment to bring the sweep time back into range is calculated by the control unit 110 at block 2627”; see Burris [0190]); 
determining an adjustment to a latch valve of the door closer (i.e., “If the latch time is not outside the hysteresis range, processing again proceeds to block 2635. If the latch time is outside of the hysteresis range, a valve adjustment to bring the latch time back into range is calculated by the control unit at block 2639”; see Burris [0191]); or 
determining an adjustment to a spring of the door closer.

Regarding claim 31, as a result of modification applied to claim 23 above, Baumgarte in view of Burris further teaches:
wherein the plurality of door movement zones comprises a main zone and a latch zone (i.e., “If the sweep time is outside of the hysteresis range, a valve adjustment to bring the sweep time back into range is calculated… the latch time is dealt with in a manner similar to the sweep time above”; see Burris [0190]-[0191]; note that sweep time and latch time indicate the main zone and the latch zone); 
wherein the determining the at least one adjustment to the door closer comprises determining to loosen a main valve of the door closer in response to determining the duration the door was in the main zone is greater than a first threshold time (i.e., “If the sweep time is outside of the hysteresis range, a valve adjustment to bring the sweep time back into range is calculated by the control unit 110 at block 2627”; see Burris 
wherein the determining the at least one adjustment to the door closer comprises determining to tighten the main valve in response to determining the duration the door was in the main zone is less than a second threshold time; and wherein the first threshold time is greater than the second threshold time (i.e., “If the latch time is outside of the hysteresis range, a valve adjustment to bring the latch time back into range is calculated by the control unit at block 2639”; see Burris [0191]; note that to bring back into range implied tightening the latch valve if the latch duration is too small as known in the art).

	Regarding claim 33, Baumgarte teaches a method, comprising: 
generating, by at least one sensor (i.e., “position sensor 142”), motion data (i.e., sensing positions over time) indicative of motion of a door having a door closer i.e., “The position sensor 142 is adapted to sense a position or location of the door closer assembly 104, and thus the position or location of the entryway device 106… a variety of other types of position sensors may be used to provide or determine the position of the door closer assembly 104, and thus the position of the entryway device 106”; see [0025]) as the door is moved from an open position to a closed position (i.e., “evaluate the range of information provided by the position 
analyzing the motion data to determine a duration the door was 


	Baumgarte does not explicitly discloses (see the underlined):
analyzing the motion data to determine a duration the door was in each of a plurality of door movement zones between the open position and the closed position;
determining at least one adjustment to the door closer for a successful installation of the door closer based on the duration the door was in each of the plurality of door movement zones; and 
adjusting the door closer based on the at least one adjustment to the door closer.
	But Burris teaches:
determining a duration the door was in each of a plurality of door movement zones between the open position and the closed position (i.e., “A process that can be used to measure the velocity of the door is to determine the door angle difference over time using a timer”; see [0137]; “the sweep time is recorded in memory at block 2620. The sweep time is the time it takes for the door to move from the fully open position to the latch position”; see [0180]; “the latch time, that is, the time required for the door to swing from the latch angle to jamb, is recorded”; see [0181]); and
determining at least one adjustment to the door closer for a successful adjustment of the door closer based on the duration the door was in each of the plurality of door movement zones (i.e., “If the sweep time is outside of the hysteresis range, a valve adjustment to bring the sweep time back into range is calculated… the latch time is dealt with in a manner similar to the sweep time above”; see [0190]-[0191]); and
adjusting the door closer based on the at least one adjustment to the door closer (i.e., “If the sweep time is outside of the hysteresis range, a valve adjustment to bring the sweep time back into range is calculated… the latch time is dealt with in a manner similar to the sweep time above”; see [0190]-[0191]).
Also, it is well-known to adjust or calibrate equipment to ensure a successful installation of the equipment. It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Baumgarte in view of Burris to incorporate the steps of analyzing the motion data to determine a duration the door was 

	Regarding claim 36, Baumgarte further teaches:
positioning the at least one sensor on the door or on the door closer (i.e., “The processing system 126 may be positioned about, or extend along, one or more portions of the door closer assembly 104”; see [0022]).

Regarding claim 37, as a result of modification applied to claim 33 above, Baumgarte in view of Burris further teaches:
wherein the determining the at least one adjustment to the door closer comprises at least one of: 
determining an adjustment to a main valve of the door closer (i.e., “If the sweep time is not outside the hysteresis range, processing again proceeds to block 2621. If the sweep time is outside of the hysteresis range, a valve adjustment to bring the sweep time back into range is calculated by the control unit 110 at block 2627”; see Burris [0190]); 
determining an adjustment to a latch valve of the door closer (i.e., “If the latch time is not outside the hysteresis range, processing again proceeds to block 2635. If the latch time is outside of the hysteresis range, a valve adjustment to bring the latch time back into range is calculated by the control unit at block 2639”; see Burris [0191]); or 
determining an adjustment to a spring of the door closer.

7.	Claims 18, 21, 24-27, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Baumgarte in view of Burris and Zasowski et al. (US 20150262438 A1; cited in IDS; hereinafter “Zasowski”).

Regarding claim 18, the prior art applied in rejecting the linking claim(s) teaches or renders obvious the features of the linking claim(s). 
Baumgarte does not explicitly disclose: 
launching an application on a mobile device and recording the motion data generated by the at least one sensor.
But Zasowski teaches:
launching an application on a mobile device (i.e., “the remote controller includes a port for downloading software, icon and/or other control, data for use by the remote controller in the course of operating its controlled systems. The data enables the remote controller, for example, to operate additional”; see [0045]) and recording the motion data generated by the at 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Baumgarte in view of Burris, further in view of Zasowski, by incorporating the steps of launching an application on a mobile device and recording the motion data generated by the at least one sensor, as claimed. The motivation would be to provide a remote control (e.g., the mobile device) to help make desired adjustment or control of the door closer (see Zasowski, [0050]).

Regarding claim 21, the prior art applied in rejecting the linking claim(s) teaches or renders obvious the features of the linking claim(s). 
Baumgarte does not explicitly disclose: 
displaying at least one installation instruction associated with the at least one adjustment to the door closer on a graphical user interface.
But Zasowski teaches:
displaying at least one installation instruction associated with the at least one adjustment to the door closer on a graphical user interface (i.e., “Such as a preloaded installation instruction manual, an activation or setup wizard, or installation and/or troubleshooting videos, may be displayed on the GUI display screen 72" to assist the user… displaying the results to the user on the GUI display, and providing instructions to the user as to Suggested fixes… GUI which allows a user, installer, technician or the 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Baumgarte in view of Burris, further in view of Zasowski, to incorporate the step of displaying at least one installation instruction associated with the at least one adjustment to the door closer on a graphical user interface, as claimed. The motivation would be to help instructing the installer/operator to make necessary adjustment according to the desired setting during installation or calibration (see Zasowski, [0050]).

Regarding claim 24, the prior art applied in rejecting the linking claim(s) teaches or renders obvious the features of the linking claim(s). 
Baumgarte does not explicitly disclose: 
providing at least one installation instruction corresponding with the at least one adjustment to the door closer; and 
adjusting the door closer based on the at least one installation instruction.
	But Zasowski teaches:
providing at least one installation instruction corresponding with the at least one adjustment to the door closer (i.e., “Such as a preloaded installation instruction manual, an activation or setup wizard, or installation and/or troubleshooting videos, may be displayed on the GUI display screen 72" to assist the user… displaying the results to the user on the GUI display, and providing instructions to the user as to Suggested fixes… 
adjusting the door closer based on at least one installation instruction (i.e., “displaying the results to the user on the GUI display, and providing instructions to the user as to Suggested fixes… GUI which allows a user, installer, technician or the like, to set, adjust, trouble shoot, configure, or monitor settings within a door operator”; see [0049]-[0050]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Baumgarte in view of Burris, further in view of Zasowski to incorporate the steps of providing at least one installation instruction corresponding with the at least one adjustment to the door closer; and adjusting the door closer based on the at least one installation instruction, as claimed. The motivation would be to help instructing the installer/operator to make necessary adjustment according to the desired setting during installation or calibration (see Zasowski, [0050]).

	Regarding claim 25, as a result of modification applied to claim 24 above, Baumgarte in view of Burris and Zasowski further teaches:
wherein the providing the at least one installation instruction comprises displaying at least one installation instruction on a graphical user interface (i.e., “a preloaded installation instruction manual, an activation or setup wizard, or installation and/or troubleshooting videos, may be displayed on the GUI display screen… GUI which allows a user, installer, technician or 

	Regarding claim 26, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
Baumgarte does not explicitly disclose: 
wherein the at least one installation instruction is displayed on the graphical user interface of a mobile device.
	But Zasowski further teaches:
a mobile device with a display (i.e., “a remote controller 70' is built into a personal digital assistant (PDA)… the display screen 72' shows menu items corresponding to parameters to be performed by the door operator… The display screen 72' is capable of displaying information received or stored in the controller in various graphical representations”; see [0042]-[0044] and [0048]-[0050]).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to further modify Baumgarte in view of Burris and Zasowski, to incorporate the feature to display the at least one installation instruction on the graphical user interface of a mobile device, as claimed. The motivation would be to provide an easy access to instructions on a display of a remote control (e.g., the mobile device) to help make necessary adjustment according to the desired setting during installation or calibration (see Zasowski, [0050]).

claim 27, as a result of modification applied to claim 24 above, 
Baumgarte in view of Burris and Zasowski further teaches:
displaying on a graphical user at least one of: 
at least one installation instruction corresponding with the at least one adjustment to the door closer (i.e., “a preloaded installation instruction manual, an activation or setup wizard, or installation and/or troubleshooting videos, may be displayed on the GUI display screen… GUI which allows a user, installer, technician or the like, to set, adjust, trouble shoot, configure, or monitor settings within a door operator”; see Zasowski [0048]-[0050]); and 
a notification indicative of a successful installation of the door closer in response to a determination that no adjustments to the door closer are necessary for the successful installation of the door closer.

Regarding claim 34, the prior art applied in rejecting the linking claim(s) teaches or renders obvious the features of the linking claim(s). 
Baumgarte does not explicitly disclose: 
displaying at least one installation instruction corresponding with the at least one adjustment on a graphical user interface.
	But Zasowski teaches:
displaying at least one installation instruction corresponding with at least one adjustment to the door closer (i.e., “a preloaded installation instruction 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Baumgarte in view of Burris, further in view of Zasowski to incorporate the step of displaying at least one installation instruction corresponding with the at least one adjustment on a graphical user interface., as claimed. The motivation would be to help instructing the installer/operator to make necessary adjustment according to the desired setting during installation or calibration (see Zasowski, [0050]).

Regarding claim 35, the prior art applied in rejecting the linking claim(s) teaches or renders obvious the features of the linking claim(s). 
Baumgarte does not explicitly disclose: 
wherein the determining the at least one adjustment to the door closer comprises determining the at least one adjustment to the door closer based on at least one user-selected installation setting for the door closer.
	But Zasowski teaches:
determining the at least one adjustment to the door closer (i.e., “FIG. 6 provides an exemplary GUI which allows a user, installer, technician or the like, to set, adjust, trouble shoot, configure, or monitor settings within a door operator”; see [0050]) by determining the at least one adjustment to the door closer based on at least one user-selected installation setting for the door closer (i.e., “As shown in FIG. 4C, when contacting the tip of stylus pen 76 against the display Screen touch interface in the desired check box, individual pixels in the display illuminate to depict a check mark graphic in the box next to the selected Setting”; see [0043] and FIG. 4C).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Baumgarte in view of Burris, further in view of Zasowski, by incorporating the features about user settings, such that the determining the at least one adjustment to the door closer comprises determining the at least one adjustment to the door closer based on at least one user-selected installation setting for the door closer, as claimed. The motivation would be to help instructing the installer/operator to make necessary adjustment according to the desired setting during installation or calibration (see Zasowski, [0050]).

8.	Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Baumgarte in view of Burris and BECK (US 20170198496 A1; cited in IDS).

Regarding claim 32, the prior art applied in rejecting the linking claim(s) teaches or renders obvious the features of the linking claim(s).

wherein the at least one sensor comprises a gyrometer.
But BECK teaches:
using a gyrometer of a door lock to determine door orientation with respect to a door jamb (i.e., “The electronic lock 100 may include a door orientation detection circuit 200 (FIG. 2) for sensing an orientation of the door 102 when in use with respect to a door jamb. The door orientation detection circuit 200 may further include one or more sensors that determine door orientation. Example sensors include, but are not limited to magnetometer, an accelerometer and a gyroscope (or collectively called an IMU (inertial measurement unit) or eCompass)”; see [0018]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Baumgarte in view of Burris, further in view of BECK, to using or including a gyrometer in the at least one sensor. The motivation would be to help determine the door position with the gyrometer’s known capability of reliably detecting a door orientation.

9.	Claims 22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Baumgarte in view of Burris and Mahler et al. (“SecureHouse: A Home Security System Based on Smartphone Sensors” 2017 IEEE International Conference on Pervasive Computing and Communications (PerCom), March 2017; cited in IDS; hereinafter “Mahler”).

Regarding claim 22, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
	Baumgarte does not explicitly disclose:	
a mobile device including the at least one sensor.
	But Mahler teaches:
a mobile device including the at least one sensor to detect door motion (i.e., “The rotation of a door can also be captured by the magnetometer of a smartphone when the phone is mounted on a door.”; see Abstract).
	Note that Baumgarte teaches that the at least one sensor can be a magnetometer (see [0025]) and calibrating the position sensor with a mobile device (i.e., “the position sensor 142 of the door closer assembly 104 may be calibrated through the use of… the mobile electronic device 132”; see [0032]). It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Baumgarte in view of Burris, further in view of Mahler, to use the mobile device for the measurement of door position, such that the at least one sensor is included in the mobile device, as claimed. The motivation would be to replace or supplement the position sensor of Baumgarte with the position sensor of the mobile device to have better results during installation or calibration.

	Regarding claim 28, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
	Baumgarte does not explicitly disclose:	
a mobile device including the at least one sensor; and 
wherein the positioning comprises mounting the mobile device on the door.
	But Mahler teaches:
a mobile device including the at least one sensor to detect door motion (i.e., “The rotation of a door can also be captured by the magnetometer of a smartphone when the phone is mounted on a door.”; see Abstract).
	Note that Baumgarte teaches that the at least one sensor can be a magnetometer (see [0025]) and calibrating the position sensor with a mobile device (i.e., “the position sensor 142 of the door closer assembly 104 may be calibrated through the use of… the mobile electronic device 132”; see [0032]). It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Baumgarte in view of Burris, further in view of Mahler, to use the mobile device for the measurement of door position, such that the at least one sensor is included in the mobile device; and the positioning comprise mounting the mobile device on the door, as claimed. The motivation would be to replace or supplement the position sensor of Baumgarte with the position sensor of the mobile device to have better results during installation or calibration.

Prior Art
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Norton DoorControls (“How to properly adjust a Door Closer” YouTube video, Sep 6, 2017, available at https://www.youtube.com/channel/UCWXZwKwvJuXslknNTv9Nh4g; screenshot provided) teaches how to adjust a door closer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JOHN C KUAN/Primary Examiner, Art Unit 2857